Title: From George Washington to Alexander Spotswood, 15 July 1799
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon 15th July 1799

Your wishes, respecting your Son George, I have communicated to the Secretary of the Navy; although it is contrary to a determination I had entered into (when I left the Chair of Government) not to be the medium through which applications for appointments should be made; and from which I have not (before) deviated, except in the Military line, since it has been made my duty, consequent of my own appointment, to present them.
If the Secretary of the Navy should return any answer to my letter, you will be informed of the purport of it. I must question, however, whether your proposition will comport with the rules of the Navy Department. In a word, I should not suppose that any persons will be received as Midshipmen, until they enter the ship, and perform the duties. The contrary (as I know the applications are numerous) would carry with it an appearance of favoratism which I should think, our government ⟨would⟩ not wish to be charged with.
If in the Military line, any characters should present themselves to you ⟨which are right⟩ly deserving of Regimental appointments, I shall be obliged to you for sending in their names to me; as the Secretary of War has requested me ⟨to be⟩ provided with these, in case the President, ⟨in⟩ the recess of Congress, shd ⟨think it⟩ expedient to raise the eventual ⟨Army of⟩ twenty four Regiments. Field & ⟨Artillery⟩ Officers for four Regiments, ⟨illegible⟩ated through this

State, as near⟨ly as⟩ may be to the population of the dif⟨ferent⟩ parts, will be required, if this measure should take place.
I would thank you for asking, (when an opportunity presents itself) the Executor or person who has the keeping ⟨of the⟩ late Mr James Mercer’s Papers, for ⟨a con⟩veyance from “George & James Mercer Esqrs., & Messrs Lindo [&] Cozenove to me” ⟨the⟩ land purchased of them on four Mile run in this County. Having occasion to overhaul my land Papers lately this conveyance was ⟨missing illegible;⟩ but the following Memo ⟨illegible⟩ (that is the one just mentioned was sent March 15th 1787 to ⟨illegible⟩ to draw a Deed of ⟨conveyance illegible⟩.
This confirming ⟨illegible⟩ properly executed & recorded ⟨illegible⟩ other could not have been ⟨illegible⟩ as it is not to be found among my Papers. It is useless to ⟨any illegible⟩ and is no otherwise essential ⟨illegible⟩ recorded) than in case of accident to the records; and for the ⟨illegible⟩ of having my title ⟨illegible⟩ possession, that reco⟨rding⟩ may ⟨illegible⟩ them more easily.
All here are well, and unite in best regards to yourself ⟨illegible⟩ & the family, with Dear Sir, Your Most Obedient Affecte Hble Servt

Go: Washington

